DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6 have been examined.
Claim Objections
Claim.2 is objected to because of the following informalities: Claim 1 discloses “a floor preparation or maintenance machine”, and dependent claim 2 discloses “the machine”, which needs to be corrected for the same term “the floor preparation or maintenance machine”. Appropriate correction is required.
Claims 3 and 5-6 are objected to because of the following informalities: Claim 3 discloses “an operational logic module”, while all reset dependent claims 5-6 discloses “the operational module”, which needs to be corrected for the same term “the operational logic module”.  Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “an operational logic module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “further comprises…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an operational logic module”  can be part of the navigation system or it can be a standalone subsystem (see specification paragraph 31 and claim 3);
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10603795B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A floor preparation or maintenance system comprising: a sensor arrangement for generating a map of an area to be prepared or maintained; a device for storing the map and a plan based on the map; and a floor preparation or maintenance machine for preparing or maintaining a floor in accordance with the plan.”, while in the approved claim 1 of the patent discloses “A floor preparation system, comprising: a sensor arrangement for generating a map of an area to be prepared, wherein the map is generated prior to movement of a concrete polishing, grinding, finishing, and/or maintaining machine; a device for storing the map and a plan based on the map, wherein the plan includes a coverage pattern for the concrete polishing, grinding, finishing, and/or maintaining machine, wherein the coverage pattern includes a plurality of lanes; and the concrete polishing, grinding, finishing, and/or maintaining machine for preparing a floor in accordance with the plan.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over  Noh (US20150157182A1).
	Claim.1 Noh discloses a floor preparation or maintenance system (see at least abstract, mobile robot is accumulated and stored to form a local area map, fig.1, 3) comprising: a sensor arrangement for generating a map of an area to be prepared or maintained (see at least fig.1, 3, element 100 is an optical pattern sensor, element 230 is a position recognition unit, abstract, the mobile robot is accumulated and 
	Claim.2 Noh discloses wherein the machine comprises at least one actuator and encoder connected to each wheel of a floor preparation or maintenance vehicle (see at least fig.3, element 300 is a travel driving unit, element 200 is a controller, p36, the travel driving unit 300 may include wheel motor driving at least one wheel installed on the lower portion of the main body 10, and move the main body 10 according to a driving signal, the mobile robot may include left and right driving wheels, p51).
	Claim.3 Noh discloses wherein the system further comprises an operational logic module configured to interact with the sensor arrangement to generate a coverage pattern for the map (see at least fig.1, 3, 10, element 100 is an optical pattern sensor, element 110 is a pattern irradiation unit, emitting the optical pattern and element 120 is a pattern image acquisition unit, p21, the optical pattern may be emitted to the floor in an active area of the mobile robot 1, p50).
	Claim.5 Noh discloses wherein the operational module is further configured, through interaction with the sensor arrangement, to detect obstacles in the coverage pattern of the map (see at least fig.2, 3, element 100 is an optical pattern sensor, p19, an obstacle sensing configuration of a mobile robot 1, p6, a sensor observing a ceiling or a floor or includes obstacle sensors, fig.10).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US20150157182A1) as applied to claim1 above, and further in view of Ozick (US20080065265A1).
Claim.4 Noh doses not discloses wherein the operational logic module is further configured to control the operation and speed of the polishing heads on the machine.
However, Ozick discloses wherein the operational logic module is further configured to control the operation and speed of the polishing heads on the machine (see at least fig.6, 17, p38, the robot 100 and independently speed controllable).
It would have been obvious to modify Noh to include wherein the operational logic module is further configured to control the operation and speed of the polishing heads on the machine by wherein the operational logic module is further configured to control the operation and speed of the polishing heads on the machine by Ozick in order to maneuver the robot as directed by a controller (see Ozick’s abstract).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US20150157182A1) as applied to claim1 above, and further in view of Romanov (US20170297455A1).

	However, Romanov discloses wherein the operational module is further configured to interact with status indicator lights and beacons and data outputs on the vehicle (see at least p129, the LEDs 135a are lights emitting diodes for providing visual feedback to a user, the LEDs may provide feedback on battery status, charging status and cleaning mode types).
	It would have been obvious to modify Noh to include wherein the operational module is further configured to interact with status indicator lights and beacons and data outputs on the vehicle by Romanov in order to control the movement of the robotic cleaner (see Romanov’s abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662